815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sailor J. KENNEDY, Plaintiff-Appellant,v.William WEBSTER, Michael Rolf, Defendants-Appellees.
No. 87-3044.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before LIVELY, Chief Judge, BOGGS, Circuit Judge, and CELEBREZZE, Senior Judge.

ORDER

1
Appellees move to dismiss this appeal as prematurely filed because no final order has been entered by the district court.  Appellant has responded thereto.


2
Appellant seeks review of several orders.  First, he appeals from an order of May 9, 1985, entered by the magistrate, which denied appellant's motion to strike the appellee's motion for judgment on the pleadings.  This order is not appealable.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984).


3
The remaining orders from which appellant has appealed are an order dismissing three causes of action against the Federal Bureau of Investigations, an order dismissing one of several claims against one defendant, an order quashing a subpoena served on an Internal Revenue Service agent and an order disposing of various pretrial matters.  These orders are not final and appealable within the meaning of 28 U.S.C. Sec. 1291 because they do not terminate the litigation on the merits.   Catlin v. United States, 324 U.S. 229 (1945);  Ford Motor Company v. Transportation Indemnity Co., 795 F.2d 538 (6th Cir.1986).


4
Because the orders from which appellant appeals are nonappealable, the motion to dismiss is granted.  This appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.